Citation Nr: 1755467	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-11 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to payment of benefits based on an award of special monthly pension benefits due to the need for regular aid and attendance of another person, to include on the basis of accrued benefits. 


WITNESSES AT HEARING ON APPEAL

Appellant, her son, and daughter


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1950 to December 1952.  The Veteran died in October 2010.  The appellant is the Veteran's surviving spouse. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In October 2016, the appellant and family members testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

By rating decision of July 2008 the Veteran was determined eligible for special monthly pension benefits based on the need for regular aid and attendance, effective January 1, 2008.  It was subsequently determined that available income information revealed that the Veteran's countable income for pension purposes exceeded that for payment of aid and attendance benefits.  He was so notified by letter from the VA in December 2009.  It was explained that certain expenses were excluded due to lack of sufficient documentation.  It was further noted that benefits from this claim could be potentially awarded if documents were received by December 2010.

The Veteran died on October [REDACTED], 2010.  Additional evidence was received on October 22, 2010.  This was reportedly mailed on October 10, 2010.  The postmark is unavailable.  Receipt of this evidence was taken as a claim for accrued benefits.  The claim was denied, essentially on the basis that there was no claim pending at death, so no accrued benefits existed.  Subsequently there was a question as to substitution of the appellant, which was held not to be at issue as there was no claim pending at death.  As set out below, the Board disagrees.  Evidence was received within one year or the December 2009 denial and the appellant is potentially in posthion to substitute for the claim.  See 38 C.F.R. §§ 3.1000, 3.1010.

Upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which the veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid. See 38 U.S.C. § 5121; 38 C.F.R. § 3.1000 (a). Persons eligible for accrued benefits are: (i) the spouse; (ii) his or her children in equal shares; (iii) and his or her dependent parents or the surviving parent. 38 C.F.R. § 3.1000 (a). 

In order for a claimant to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision. 38 U.S.C.A. §§ 5101 (a), 5121(a); Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998). 

A "pending claim" is a "claim which has not been finally adjudicated." 38 C.F.R. § 3.160 (c). Pursuant to 38 C.F.R. § 3.160 (d), a claim that is adjudicated by VA as either allowed or disallowed is considered finally adjudicated by whichever of the following occurs first: (1) expiration of the period in which to file a notice of disagreement, or (2) disposition on appellate review. A claim pending on the date of death is defined as "a claim filed with VA that had not been finally adjudicated by VA on or before the date of death." 38 C.F.R. § 3.1000 (d); see also Taylor v. Nicholson, 21 Vet. App. 126, 129 (2007) (definitions of "pending claim" and "finally adjudicated claim" in 38 C.F.R. § 3.160 indicate that a pending claim is one that has not become final by the expiration of the one year period of notice of an award or disallowance or by denial on appellate review).

In this case, the RO did not consider the merits of the accrued benefits claim because it found that there was no pending claim.  As noted, the Board does not agree for the reasons set forth above.  Thus, to avoid any prejudice to the appellant, on remand, the AOJ should address the claims pending at the time of the Veteran's death, in the first instance.  This should include a decision as to whether the appellant is a proper party to substitute for the claim.  If so, additional evidence could be received, if not, the decision would have to be made based on the evidence on file at the time of the death of the Veteran.  The Veteran should also be notified of her rights relating to substitution under 38 U.S.C.A. § 5121A (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Make a determination on the appellant's claim to be substituted for the purposes of continuing the appeal on the instant issue.  Inform her of the decision made.

2.  After the above development has been completed, readjudicate the claim cited on the title page.  If the appellant is substituted for completion of the claim, and additional development, to include additional evidence concerning medical expenses is indicated, such development should be accomplished. If any benefit sought on appeal remains denied, furnish the appellant a supplemental statement of the case and return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


